                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



  MARK ALAN SALTZER,
                                                 Case No. 1:14-cv-00451-BLW
                                                          1:13-cr-00172-BLW-1
         Plaintiff,

          v.                                     MEMORANDUM DECISION AND
                                                 ORDER
  UNITED STATES OF AMERICA,

         Defendant.



                                     INTRODUCTION

       This case is before the Court on an order of remand from the United States Court

of Appeals for Ninth Circuit. Civ. Dkt. 32. The Ninth Circuit asks this Court to

determine whether Mark Allan Saltzer (“Saltzer”) is entitled to a certificate of appeal

stemming from this Court’s denial of his Motion for Relief from the Court’s December 8,

2015 Memorandum Decision and Order and Judgment pursuant to Federal Rule of Civil

Procedure 60(b)(6). Civ. Dkt. 29. For the following reasons, the Court concludes that a

certificate of appealability will not issue.

                                      BACKGROUND

       In August of 2012, Saltzer was arrested and charged in state court with ten counts

of Sexual Exploitation of Children—each of which carried a maximum punishment of

thirty years in prison. Dec. 8, 2015 Mem. Decision and Order at 1, Civ. Dkt. 14.


MEMORANDUM DECISION AND ORDER - 1
Saltzer’s lawyer, Charles Peterson, negotiated a deal on Saltzer’s behalf whereby Saltzer

would cooperate fully with federal investigators, and plead guilty to the federal charges.

Id. at 2. In exchange, the state charges were dismissed. Id. On July 30, 2013, pursuant

to a Rule 11(c)(l)(B) plea agreement, Saltzer pleaded guilty to an Information that

charged him with one count of Sexual Exploitation of Children, in violation of 18 U.S.C.

§ 2251(a). Id. On November 12, 2013, Saltzer was sentenced by the Court to 348

months’ incarceration, based on a guideline range of 324-360 months, followed by 20

years of supervised release. Id. at 3.

       Saltzer did not file an appeal from the sentence, but instead, on October 23, 2014,

brought a 28 U.S.C. § 2255 motion to vacate his sentence based upon a claim of eight

grounds of ineffective assistance of counsel. Id. (see Civ. Dkt. 1 and Crim. Dkt. 49). On

December 8, 2015, this Court denied Saltzer’s § 2255 motion and declined to issue a

certificate of appealability. Id. at 28; see also Dec. 16, 2015 Judgment, Civ. Dkt. 16.

Saltzer then sought a certificate of appealability from the Ninth Circuit, which was

denied, and then a writ of certiorari from the Supreme Court, which was also denied.

Civ. Dkts. 20 and 22.

       On March 20, 2017, Saltzer filed a motion under Rule 60(b) seeking relief from

the Court’s December 8, 2015 decision. Civ. Dkt. 23. The Court denied Saltzer’s motion

on two grounds. Civ. Dkt. 29. First, the Court concluded that it lacked jurisdiction

because Saltzer’s Rule 60(b) motion was in fact a thinly “disguised second or successive

motion under § 2255.” Civ. Dkt. 29 (citation omitted). Second, the Court concluded that



MEMORANDUM DECISION AND ORDER - 2
Saltzer’s motion failed on the merits to entitle him to relief under Rule 60(b). Id. At

bottom, the Court identified the following flaw in Saltzer’s motion: even if the Court

accepted all Saltzer’s allegations regarding improperly withheld evidence and ineffective

assistance of counsel as true, Saltzer failed to demonstrate that the outcome of his

sentencing would have been different. Id. at 11-12.

                                 STANDARD OF LAW

       A § 2255 movant cannot appeal from the denial or dismissal of his § 2255 motion

unless he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R.

App. P. 22(b). A certificate of appealability will issue only when a movant has made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

satisfy this standard when the court has dismissed a § 2255 motion on procedural

grounds, the movant must show that reasonable jurists would find debatable (1) whether

the court was correct in its procedural ruling, and (2) whether the motion states a valid

claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484

(2000). When the court has denied a § 2255 motion on the merits, the movant must show

that reasonable jurists would find the court’s decision on the merits to be debatable or

wrong. Id.; see also Allen v. Ornoski, 435 F.3d 946, 951 (9th Cir. 2006).

                                       ANALYSIS

       First, the Court must determine whether a certificate of appealability should issue

based on the Court’s denial Saltzer’s Rule 60(b)(6) motion on jurisdictional grounds

because it was, in fact, a thinly disguised second and successive § 2255 motion. When a §



MEMORANDUM DECISION AND ORDER - 3
2255 motion is denied procedurally, a certificate of appealability is warranted only if

reasonable jurists would debate whether the court’s procedural ruling was correct and the

motion states a valid claim of the denial of a constitutional right. Slack, 529 U.S. at 484.

Here, the Court has carefully reviewed and considered the authorities and facts that it

relied upon in concluding that Saltzer’s Rule 60(b)(6) motion was a disguised second and

successive § 2255 motion over which the Court lacked jurisdiction. The Court finds that

a reasonable jurist could not debate the Court’s determination on the issue.

       Second, because the Court considered the merits of Saltzer’s putative Rule

60(b)(6) motion, it will do so here as well. Like the procedural analysis discussed above,

the Court must determine if reasonable jurists would find the Court’s decision on the

merits of the motion to be debatable or wrong. Allen, 435 F.3d at 951. Having carefully

reviewed the authorities and facts relied upon in its denial of Saltzer’s motion on the

merits, the Court concludes that a reasonable jurist could not conclude that the outcome

of Saltzer’s sentencing would have been different even if all his allegations were true. As

such, a reasonable jurist could not conclude that Saltzer’s motion presented

“extraordinary circumstances” justifying Rule 60(b)(6) relief. Accordingly,

                                         ORDER

       IT IS HEREBY ORDERED:

          1. A certificate of appealability WILL NOT issue in this case;

          2. The Clerk of the Court will transmit a copy of this Memorandum Decision

              and Order to the United States Court of Appeals for the Ninth Circuit.



MEMORANDUM DECISION AND ORDER - 4
                                    DATED: November 29, 2018


                                    _________________________
                                    B. Lynn Winmill
                                    Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
